Broyles, C. J.
1. One who seeks a writ of certiorari to review the judgment of a recorder’s court of any town or city, and who does not file an affidavit in forma pauperis, must, as a condition precedent to obtaining the writ, file such a bond as is required by law; and this fact must be affirmatively shown by the petition, and it is not so shown hy the mere statement in the petition that the bond required by law in such a case has been filed, or words to that effect, such a statement being a mere conclusion of the petitioner. Where a certified copy of the bond is not attached to the petition, “the petition must set forth all the essential substantive faets which are necessary to enable the judge of the superior court to intelligently decide whether or not the bond given is really such a bond as is demanded by the statute.” Hubert v. Thomasville, 18 Ga. App. 756 (90 S. E. 720).
2. One of the essentials of a bond given by one who seeks to review by certiorari a judgment of a recorder’s court of any city or town is that the bond shall be made payable to the municipal corporation under which the court exists. Park’s Ann. Code, § 5191 (a).
3. In the instant case the petition for the writ of certiorari sought to review a judgment of the recorder’s court of the City of Dublin. No pauper’s affidavit as to the petitioner’s inability to give the required *359bond was filed, and the petition failed to show that the bond given was made payable to the City of Dublin. The court, therefore, did not err in refusing to sanction the writ.
Decided November 4, 1919.
Petition for certiorari; from Laurens superior court—Judge Kent. July 8, 1919.
J. A. Merritt, W. A. Dampier, for plaintiff in error.
T. A. Evans, contra.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur*